Citation Nr: 0935630	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 10 percent 
disabling prior to January 9, 2007 and as 30 percent 
disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which awarded service connection 
for PTSD and assigned a 10 percent disability rating, 
effective June 4, 2003.  The Veteran perfected an appeal of 
the assigned rating.

The Veteran was scheduled to present testimony before a 
Hearing Officer at the RO in May 2004.  However, the Veteran 
failed to report to the hearing.

In April 2006, the Board remanded this case to the Appeals 
Management Center (AMC) in Washington, DC for further 
evidentiary development.  Thereafter, in a May 2007 rating 
decision, the AMC increased the rating for the Veteran's PTSD 
to 30 percent, effective January 9, 2007.  However, as that 
grant did not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In September 2007 and December 2008, the Board once again 
remanded this case for further evidentiary development.  The 
requested development was completed, and the case has now 
been returned to the Board for further appellate action.

In its September 2007 and December 2008 remands, the Board 
referred the Veteran's claim for entitlement to secondary 
service connection for high blood pressure to the RO for 
appropriate action.  Because it appears that no such action 
has yet been taken, this claim is once again REFERRED to the 
RO for appropriate action.


FINDING OF FACT

Throughout the course of the claim, the competent medical 
evidence of record demonstrates that the Veteran's symptoms 
of PTSD were mild to moderate in degree, with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood; 
anxiety; suspiciousness; chronic sleep impairment; and mild 
memory loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for PTSD have been more nearly approximated from June 
4, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met at any time.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
June 2003 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Letters in May 2006, 
September 2006, and January 2009 advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  
Those letters also advised the Veteran of what was needed to 
support his claim for a higher evaluation. 

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, and 
private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of medical evidence and by providing written argument in 
support of his claim.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability has been rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent 
disabling for the period from June 4, 2003 through January 8, 
2007; and as 30 percent disabling for the period beginning on 
January 9, 2007.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2008).

Turning to the evidence, VA treatment records dated from June 
2002 through January 2004 reflect that the Veteran reported 
the following symptoms: sleep disturbances (including 
nightmares and insomnia); intrusive thoughts and memories of 
Vietnam combat experiences; flashbacks; uncontrolled anger 
and increased irritability; guilt; anxiety; depression; 
feelings of isolation; lack of trust in others; thoughts of 
hurting others; occasional auditory and visual 
hallucinations; crying spells; difficulty concentrating; 
memory loss and forgetfulness; hypervigilance; low energy; 
emotional numbness; and feelings of insecurity in crowds.  
However, during this period, the VA treatment records show 
that he did not have any of the following: suicidal or 
homicidal ideation, plan, or intent; panic attacks; mania; 
delusions; thought disorder; psychosis; or abnormal behavior.  
In addition, it was shown that medication helped him to sleep 
better and for longer.  Mental status evaluations during this 
period consistently reflected that the Veteran was fully 
oriented, alert, attentive, cooperative, and neatly dressed, 
with good grooming and hygiene, good eye contact, normal 
speech and motor activity, full and appropriate affect, 
euthymic mood, linear and goal-directed thought process, good 
insight and judgment, good concentration, and good recent and 
remote memory.

In fact, the VA treatment records dated from June 2002 
through January 2004 note a number of positive features 
related to the Veteran's occupational and social functioning, 
including that he had worked at the same company for more 
than 30 years and that he had been married to his wife for 
more than 30 years (whom he described as being very 
supportive in the home environment).  In April 2003, his 
strengths were noted to include the following: capacity for 
empathy, impulse control, judgment, social skills, community 
support, insight, communication skills, and capacity for 
stable relationships.  In May 2003, he spoke favorably about 
making adjustments to his new work schedule.  In June 2003, 
it was noted that he had an enjoyable time with family 
members at a Father's Day celebration.  In July 2003, he 
reported that he and his wife went out on the town for some 
rest and relaxation and that he had an enjoyable time except 
for the crowds.  In September 2003, he reported feeling more 
relaxed and less stressed.  In October 2003, he spoke 
positively of his awareness of PTSD and showed a better 
understanding of himself and his behavioral pattern.  In 
December 2003, it was noted that he was beginning to 
successfully incorporate effective anger management 
strategies, particularly with road rage.  In January 2004, it 
was noted that he had attended and completed truck driving 
school, that he was very proud of his accomplishments, and 
that he had improved communication with his wife.  His 
interests were noted to be varied throughout this period and 
included the following: working and getting out of the house 
daily, yard work, traveling on road trips, errands, and truck 
driving.

The Veteran was assigned the following GAF scores by VA 
treatment providers: 45 in April 2003; 61 in July 2003; 51 in 
September 2003; and 50 in November 2003.

The Veteran underwent a VA psychiatric examination in January 
2004.  On that occasion, it was noted that he reported the 
following symptoms, with the Veteran reporting some 
improvement since receiving treatment: significant difficulty 
in maintaining sleep; nightmares once or twice per month; 
mild flashbacks; often seeing someone along his left side; 
intrusive thoughts; difficulty controlling anger; avoidance 
of crowds due to increased anxiety and feeling of not fitting 
in; some isolation from his wife; increased startle response 
to noise; mild hypervigilance; blunted affect; mild dysphoria 
and intermittent emotionalability; and impulse to hurt other 
people if they upset him.  He also stated that he had put 
away his knives and weapons because he was afraid that he 
would use them when waking up from sleep (which almost 
happened several years ago in an incident involving his 
wife).  However, he did not have any of the following: 
avoidance (instead, he reported that he was compelled to 
watch news programs about the current war); suicidal or 
homicidal ideation or plan; panic attacks; obsessive-
compulsive disorder symptoms; thought disorder; or odd motor 
behavior.  A mental status evaluation reflected that he was 
alert, oriented, logical, and goal-directed, with good eye 
contact, adequate insight, normal response latencies, 
adequate attention (as he was not distractible), and normal 
speech.  It was noted that he had been married for 32 years, 
lived with his wife, and had one or two friends.  It was also 
noted that he continued to work at the same job that he had 
had over the past 33 years, and he reported no recent 
difficulties working or with coworkers.  The examiner 
diagnosed the Veteran with chronic, mild PTSD, and assigned a 
GAF score of 60.  The examiner opined that the Veteran 
currently presented with a mild degree of psychiatric 
impairment in adaption, interaction, and social functioning, 
with no significant impairment in flexibility and efficiency 
in an occupational setting.

VA treatment records dated from February 2004 through 
December 2006 reflect that the Veteran had the following 
symptoms: sleep disturbances (including nightmares); 
intrusive thoughts and memories of Vietnam combat experiences 
(often triggered by current news media); flashbacks; 
increased irritability and anger; anxiety; depression; self-
isolation; emotional withdrawal (to avoid conflict); having a 
sense of detachment from others; auditory and visual 
hallucinations; hypervigilance; and fatigued energy.  
However, during this period, the VA treatment records show 
that he did not have any of the following: suicidal or 
homicidal ideation, plan, or intent; delusions; or abnormal 
psychomotor activity.  In addition, it was shown that 
medication helped him to sleep better and for longer.  Mental 
status evaluations during this period consistently reflected 
that the Veteran was fully oriented, attentive, cooperative, 
and well-groomed, with normal speech, normal range of affect, 
euthymic mood, linear thought process, appropriate thought 
content, good insight and judgment, good concentration and 
attention, intact short-term and long-term memory, good 
impulse control, intact ability for abstract thinking, and 
adequate energy.

In fact, the VA treatment records dated from February 2004 
through December 2006 note a number of positive features 
related to the Veteran's occupational and social functioning, 
including that he continued to work at the same company and 
that his wife continued to be very supportive in the home 
environment.  In March 2004, September 2004, and May 2005, 
his strengths were noted to include the following: capacity 
for empathy, impulse control, judgment, social skills, 
community support, insight, communication skills, and 
capacity for stable relationships.  In May 2004, he reported 
that he could handle pressure better at work, that he was 
getting along well with his wife, and that he and his wife 
might go to Tennessee for a vacation in the summer.  In 
September 2004, he reported that he was getting along well 
with his wife since he kept his mouth shut to avoid 
confrontation, and that they had had a good and interesting 
trip to Tennessee over the summer.  In February 2005, he 
stated that he liked to watch old war movies even though they 
triggered flashbacks.  In May 2005, it was noted that he had 
started exercising and was walking 4.5 miles every day.  In 
August 2005, he stated that he still loved his wife, despite 
having usual conflict with her.  In October 2005, he reported 
that he had developed a coping mechanism for dealing with the 
frustration caused by his mother's and wife's constant 
chatter, that he was going to church, and that he was looking 
forward to a social visit at Christmas from a buddy.  In 
January 2006, he reported that he continued to do well and 
was stable when compliant with medications, that he had a 
nice visit with a friend over Christmas, that he was getting 
along well with his wife and mother, and that he was 
attending church.  In June 2006, he stated that his 
medications were helpful, that he was handling 
responsibilities at work, that his relationship with his wife 
was going well, that he enjoyed a vacation to New York 
(except for a ferry ride where there were too many people and 
he felt claustrophobic), and that he enjoyed church and 
served as an usher in the back (though he was uncomfortable 
with the idea of working in the front).  In December 2006, he 
expressed wanting to join a men's group at church, and he 
also noted that his work was manageable but that he was 
hopeful of retirement, during which he planned to travel, do 
things around the house, and help with his brother's window-
washing business.  His interests were noted to be varied 
throughout this period and included the following: working 
and getting out of the house daily, gardening, reading 
(despite his mind wandering), walking, doing things around 
the house, and going to church.

The Veteran underwent another VA psychiatric examination on 
January 9, 2007.  On that occasion, it was noted that he had 
the following symptoms, characterized as moderate and noted 
to not impact his activities of daily living: dysphoric mood; 
constricted affect; problems with concentration; nightmares 
one to four times per month; intrusive memories about Vietnam 
twice a week; avoidance of crowded places; hypervigilance (it 
was noted that he liked to sit so he could see his entire 
surroundings and always looked for an escape route); some 
emotional detachment from others; tendency to isolate; sleep 
difficulties; irritability; exaggerated startle reaction to 
loud noises; thoughts of hurting others when angered; and not 
wanting people to get physically close to him, as he could be 
"territorial."  He also stated that he stayed to himself as 
much as he could while on the job, and reported that he had 
taken about 15 days of vacation from work in the past year 
because of his mental health problems.  However, he did not 
have any of the following: current auditory or visual 
hallucinations; delusions; current suicidal or homicidal 
ideation; or history of suicide attempts.  It was noted that 
he had not been physically aggressive with anyone for six 
months.  A mental status evaluation reflected that he was 
alert, oriented, attentive, cooperative, and pleasant, with 
good eye contact, normal speech, logical and coherent thought 
process, intact memory (immediate, recent, remote), and fair 
insight into his current condition.  It was noted that he had 
been married for 34 years, that he had a fairly good 
relationship with his wife that had gotten better over time, 
that he had a very good relationship with his children and a 
fair relationship with his grandchildren, that he saw and 
talked to two close friends several times per week, and that 
he went to church three to four times per month.  It was also 
noted that he continued to work at the same job that he had 
had over the past 36 years, and he reported no problems in 
the work setting (other than staying to himself as much as he 
could).  The examiner diagnosed the Veteran with moderate 
PTSD and assigned a GAF score of 55.  The examiner opined 
that the Veteran currently exhibited moderate impairment of 
his social ability and interactions with others, and moderate 
impairment of his ability to maintain employment and perform 
job duties in a reliable, flexible, and efficient manner.

VA treatment records dated from April 2007 through May 2009 
reflect that the Veteran has had the following symptoms: 
sleep disturbances (including nightmares, fearfulness to 
sleep soundly, and trouble staying asleep); flashbacks 
(triggered by watching war movies); irritability and anger; 
anxiety; depression; homicidal ideation (though it was noted 
that this would dissipate when the Veteran walked away from a 
stressful situation); fatigued energy; and worrying about 
soldiers currently serving in war (he said he felt guilty for 
not being able to go to Iraq to help them).  However, during 
this period, the VA treatment records show that he did not 
have any of the following: suicidal ideation, plan, or 
intent; delusions; or hallucinations.  In addition, it was 
shown that medication helped him to sleep better and for 
longer.  A mental status evaluation during this period (in 
April 2007) reflected that the Veteran was calm and 
cooperative, with full range of affect, euthymic mood, linear 
and goal-directed thought processes and content, intact and 
adequate insight and judgment, intact and adequate 
concentration and memory, and adequate energy.

In fact, the VA treatment records dated from April 2007 
through May 2009 note a number of positive features related 
to the Veteran's occupational and social functioning, 
including that he was working more lately at the same 
company, that he talked through stress with his wife at home, 
and that he found attending a weekly anger management group 
to be very helpful.  In October 2007, he reported that his 
anxiety and frustration levels were decreasing and that he 
was able to walk away from frustrating situations at work.  
In March 2008, he stated that he looked forward to taking a 
vacation to the mountains soon and that he avoided 
frustration by walking away from arguments.  In March 2009, 
he noted that he planned to take a vacation with his wife in 
May and that he was thinking about volunteer work at the VA 
Medical Center.  In May 2009, he expressed his appreciation 
of how much medication was helping him cope (as he was 
noticeably calmer and tolerated stressors better), and he 
reported that he and his wife liked the mountains and hoped 
to reschedule a postponed vacation in September.  His 
interests were noted to be varied throughout this period and 
included working daily and using the exercise machine.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD more nearly approximates 
a 30 percent evaluation since the award of service 
connection, and is appropriately evaluated as 30 percent 
disabling thereafter.  The competent medical evidence of 
record demonstrates that the Veteran's symptoms of PTSD were 
mild to moderate in degree prior to January 9, 2007, and have 
been consistently moderate thereafter.  During both periods, 
his PTSD resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but 
generally functioning well.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

After resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for a 30 percent rating, but no 
more, for both periods.  The competent medical evidence of 
record demonstrates that the Veteran's PTSD has not resulted 
in occupational and social impairment with reduced 
reliability and productivity, nor have the following symptoms 
been manifested at any time: circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

While the Board acknowledges that a GAF score of 45 was 
assigned in April 2003, the objective findings at that time 
showed that the Veteran was alert, fully oriented, and neatly 
dressed, with good grooming and hygiene, good eye contact, 
normal speech and motor activity, full and appropriate 
affect, unimpaired insight and judgment, good concentration, 
and good recent and remote memory.  Thus, objective evidence 
supporting the assigned GAF score was not indicated.  
Moreover, it is significant to reiterate that the Rating 
Schedule does not assign disability percentages based solely 
on GAF scores.  See 38 C.F.R. § 4.130 (2008).

Additionally, the Board notes that outpatient treatment 
records prior to January 2004 noted the Veteran reporting 
occasional hallucinations that were actually described as 
occasionally hearing his wife call his name or other voices 
saying something, or occasionally seeing shadows or movement.  
At other times he denied hallucinations.  As shown by the 
record, however, at no point have these in any way been shown 
to impact his occupational or social functioning. 

In summary, the Board concludes that the Veteran's disability 
picture as a whole reflects that he has been functioning well 
both socially and occupationally.  Thus, his symptoms are 
adequately addressed by the 30 percent evaluation assigned 
under Diagnostic Code 9411 for the entire period of the 
claim.  See 38 C.F.R. § 4.130.

The Board has considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for an evaluation higher than 30 percent, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

A disability rating of 30 percent for PTSD is granted 
beginning June 4, 2003, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


